                                                                        The Honorable Brian D. Lynch
 1                                                                     Hearing Date: November 7, 2018
                                                                              Hearing Time: 9:00 A.M.
 2
                                                                                             Chapter 7
 3                                                                                   Location: Tacoma

 4

 5

 6
                                 UNITED STATES BANKRUPTCY COURT
 7                               WESTERN DISTRICT OF WASHINGTON

 8
       In re:                                                No. 17-43172
 9
       IAN H. SCHUMACHER and
10     KERI J. SCHUMACHER,                                   T. GARRETT CONSTRUCTION
                                                             INCORPORATED’S OBJECTION TO
11                                                           DEBTORS’ MOTION TO ABANDON
                                        Debtors.             DEBTORS’ REAL PROPERTY
12

13
                COMES NOW judgment creditor T. Garrett Construction Incorporated, by and
14

15   through its attorney, and objects to the Schumachers’ motion for the trustee to abandon the

16   Schumachers’ house.

17              11 U.S.C. § 554(b) provides that “[o]n request of a party in interest and after notice

18   and a hearing, the court may order the trustee to abandon any property of the estate that is

19   burdensome to the estate or that is of inconsequential value and benefit to the estate.” In other
20   words, to obtain the abandonment of property from a bankruptcy estate, the moving party
21
     must show either that (1) the property is burdensome to the estate, or (2) the property is of
22
     inconsequential value and benefit to the estate. Johnston v. Webster (In re Johnston), 49 F.3d
23
     538, 540 (9th Cir. 1995); Vu v. Kendall (In re Vu), 245 B.R. 644, 647 (9th Cir. BAP 2000).
24
     The burden of proof is on the moving party. Northview Motors, Inc. v. Chrysler Motors
25

      T. GARRETT CONSTRUCTION INCORPORATED’S OBJECTION TO                          L INVILLE L AW F IRM PLLC
      DEBTORS’ MOTION TO ABANDON DEBTORS’ REAL PROPERTY - 1                          800 FIFTH AVENUE • SUITE 3850
                                                                                      SEATTLE, WASHINGTON 98104
                                                                                   (206) 515-0640 • FAX (206) 515-0646



     Case 17-43172-BDL           Doc 67     Filed 10/29/18     Ent. 10/29/18 13:26:53           Pg. 1 of 3
     Corp., 186 F.3d 346, 350 (3d Cir. 1999). A bankruptcy court's order compelling the
 1
     abandonment of property from the estate:
 2

 3          is the exception, not the rule. Abandonment should only be compelled in order
            to help the creditors by assuring some benefit in the administration of each
 4          asset . . . . Absent an attempt by the trustee to churn property worthless to
            the estate just to increase fees, abandonment should rarely be ordered.
 5
     In re Vu, 245 B.R. at 647 (quoting Morgan v. K.C. Mach. & Tool Co. (In re K.C. Mach. &
 6
     Tool Co.), 816 F.2d 238, 246 (6th Cir. 1987) (Emphasis added).
 7
            The fair market value of the Schumachers’ home is disputed. In October 2017, Gerald
 8
     Cameron of Spectrum Real Estate Services appraised the home at $595,000. [Decl. Linville].
 9
     Mr. Cameron’s appraisal took into account numerous alleged construction defects that the
10

11   Schumachers informed Mr. Cameron of while he viewed their house for the appraisal. [Decl.

12   Linville, pg. 9 of Spectrum’s Appraisal].

13          The Pierce County Assessor values the Schumachers’ house at $602,700 for 2019.

14   [Decl. Linville]. Concededly, is unlikely that the Pierce County Assessor considered the

15   Schumachers’ alleged construction defects.
16          The Schumachers do not meet their burden of proof of showing that the house is
17
     burdensome to the estate or that is of inconsequential value and benefit to the estate.
18
     Although the Schumachers provide a list of alleged construction defects, they provide no
19
     evidence of the cost to repair the defects that they are complaining of. They provide no bids
20
     or proposals from contractors to repair the defects (assuming the defects even exist).
21
            Even giving the Schumachers the benefit of the doubt that the defects exist and that
22
     the defects lower the fair market value of the home, the most the Schumachers can show is
23

24   that the house, at is current listing price of $589,950, and which has been on the market for 7

25   ½ months, has a fair market value at some point lower than $589,950.

      T. GARRETT CONSTRUCTION INCORPORATED’S OBJECTION TO                       L INVILLE L AW F IRM PLLC
      DEBTORS’ MOTION TO ABANDON DEBTORS’ REAL PROPERTY - 2                       800 FIFTH AVENUE • SUITE 3850
                                                                                   SEATTLE, WASHINGTON 98104
                                                                                (206) 515-0640 • FAX (206) 515-0646



     Case 17-43172-BDL        Doc 67     Filed 10/29/18     Ent. 10/29/18 13:26:53           Pg. 2 of 3
            T. Garrett Construction Incorporated concedes that the house’s fair market value is
 1
     less than $589,950, judging by the fact that the house has been on the market for 7 ½ months.
 2

 3   T. Garrett Construction Incorporated would like to see the trustee’s real estate agent lower the

 4   asking price of the house.

 5          For the foregoing reasons, the Court should deny the Schumachers’ motion.

 6

 7          DATED this 29th day of October 2018
 8                          LINVILLE LAW FIRM PLLC
 9
                            /s/ David E. Linville
10                          David E. Linville, WSBA #31017
                            Attorneys for T. Garrett Construction Incorporated
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

      T. GARRETT CONSTRUCTION INCORPORATED’S OBJECTION TO                      L INVILLE L AW F IRM PLLC
      DEBTORS’ MOTION TO ABANDON DEBTORS’ REAL PROPERTY - 3                      800 FIFTH AVENUE • SUITE 3850
                                                                                  SEATTLE, WASHINGTON 98104
                                                                               (206) 515-0640 • FAX (206) 515-0646



     Case 17-43172-BDL        Doc 67    Filed 10/29/18     Ent. 10/29/18 13:26:53           Pg. 3 of 3
